Judgment, Supreme Court, New York County, rendered May 8, 1978, convicting defendant of criminal possession of a weapon in the second degree (Penal Law, § 265.03) and assault in the second degree (Penal Law, § 120.05) and imposing concurrent indeterminate sentences of 5 to 15 years and 2 Vs to 7 years, respectively, unanimously modified as a matter of discretion in the interest of justice to reduce the minimum sentence relating to the conviction for violation of section 265.03 of the Penal Law to 2Vz years, and otherwise affirmed. In People v Silver (10 AD2d 274, 276) we stated that: "The prime aim of socialized justice, and inherent in its administration in our criminal courts today, is a dispassionate and conscientious evaluation of the unique aspects of the convicted offender’s total personality, his intelligence, his character structure, his demonstrated ability to conform, his capacity to accept our social disciplines and limits, and his over-all stability”. In view of the circumstances disclosed in the present record, and in particular, defendant’s background including his employment and family history, we are of the view that the sentence imposed upon his conviction for criminal possession of a weapon in the second degree should be modified to the extent above indicated. We have examined defendant’s other contentions and find them to be without substantial merit. Concur— Murphy, P. J., Kupferman, Silverman, Bloom and Lynch, JJ.